Citation Nr: 0404998	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for loss of vision due to 
head injury.


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to July 1960.

This appeal initially came to Board of Veterans' Appeals 
(Board) from an August 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for visual loss.  This case 
was previously before the Board in January 2003 when it was 
remanded to the RO in order to comply with the veteran's 
request to be scheduled for a travel Board hearing in 
connection with his appeal.  The veteran appeared before the 
undersigned in February 2003.  

REMAND

At the Travel Board hearing, the veteran described head 
injuries as the result of an assault during service and 
described activities as a boxer during service.  The 
veteran's service medical records reflect that he sustained a 
shoulder injury while boxing in October 1959 and that he was 
seen earlier at the eye clinic for complaints.  The veteran's 
service separation examination noted normal eyes and vision.  
Dr. Tyree Carr, an ophthalmologist, has reported that he 
first saw the veteran in January 1991 for optic atrophy 
caused by trauma, and this is the first record of any visual 
impairment after service.  The doctor further attributed the 
veteran's eye condition to a reported head trauma during 
service.  

The Board seeks further opinion regarding the etiology of the 
veteran's loss of vision.  Accordingly, the case must be 
remanded for the following:

1.  Schedule the veteran for an 
examination by an appropriate eye 
specialist to determine the current 
nature and etiology of his loss of 
vision.  The veteran's claims file must 
be made available for the examiner's 
review and the examiner must indicate 
that he reviewed the records.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
current loss of vision is related to 
symptoms noted during service or to the 
history of having boxed during service.  
In particular, the examiner should 
comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the claimed left eye 
disorder is related to an incident of 
military service, to include head trauma.

2.  Following completion of the 
foregoing, review the issue on appeal, 
complying with all applicable notice and 
development requirements.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


